McAdam, Ch. J.
The judgment was recovered June 22,. 1818, and the execution was. issued June 8, 1885, about seven years afterwards. It has been returned wholly unsatisfied. The validity of the execution cannot be *175inquired into on the return of an order in supplementary proceedings (Sanford v. Sinclair, 8 Paige, 3/3; Union Bank v. Sargeant, 53 Barb. 422; 35 How. Pr. 87). It can be attacked only on a special motion to set the execution aside. The motion to vacate the suplemental order will therefore be denied. Unless the defendant submits to an examination thereunder on the 20th inst., at 10 A.51, an attachment will be issued.